The chancellor decided in this case that in accordance with the practice of the supreme court, where a pleading or other proceeding contains an excess of fifty words or more beyond a folio, it is proper for the taxing officer to allow for an additional folio, but not to allow anything for the excess where it is less than half a folio. See 11 Wend. 170. That on an appeal from a surrogate, a copy of the surrogate’s return is taxable, and so is a copy of the opinion of the surrogate for the use of the court on the argument if actually procured and furnished. That the allowance to counsel for perusing and settling a final decree, which is special in its provisions, *1067Applies to all final decrees which contain provisions out of the ordinary course. But that a decree upon appeal containing a simple direction that the order or decree appealed from be affirmed, with costs, contains no special provision within the intent and meaning of this clause of the fee-bill, and no counsel fee for perusing and settling such a decree is allowable on taxation. Neither party to have costs, as against the other, on this application.